Filed 10/3/18 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2018 ND 222









In the Interest of S.R.



Prairie St. John’s, 		Petitioner and Appellee



v.



S.R., 		Respondent and Appellant







No. 20180346







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Thomas R. Olson, Judge.



AFFIRMED.



Per Curiam.



Joshua J. Traiser, Assistant State’s Attorney, Fargo, ND, for petitioner and appellee.



Jared J. Hines, Fargo, ND, for respondent and appellant; submitted on brief.

Interest of S.R.

No. 20180346



Per Curiam.

[¶1]	S.R. appealed from a district court order granting Prairie St. John’s Hospital’s request to involuntarily treat S.R. with prescription medication.  The district court found by clear and convincing evidence that the factors for involuntary medication of a patient under N.D.C.C. § 25-03.1-18.1 were met.  On appeal, S.R. argues the district court’s findings were clearly erroneous and an abuse of discretion.  We conclude the district court’s findings are supported by clear and convincing evidence and are not clearly erroneous.  We summarily affirm under N.D.R.App.P. 35.1(a)(2) and (4).

[¶2]	Gerald W. VandeWalle, C.J.

Jon J. Jensen

Lisa Fair McEvers

Daniel J. Crothers

Jerod E. Tufte